Exhibit 14.1 CODE OF ETHICS The bank’s reputation for honesty and integrity is determined by the personal reputations of our individual staff members. To protect this reputation and to warrant our customers’ trust, each of us must strive to avoid situations that might cause a conflict of interest among the bank, its customers, its suppliers, and ourselves. The following principles have been established as the bank’s code of ethics. Any exceptions to these policies must be approved in writing. Questions regarding potential damage to the Bank’s reputation are to be directed to the President/CEO. Conflict of Interest It is the policy of the bank that all staff members conduct their business affairs in such a manner and with such ethics and integrity that no conflict of interest, real or implied, could exist. Complying with Laws, Regulations, Policies and
